TFLIC Letterhead June 19, 2012 Securities and Exchange Commission treet,N.E. Washington DC20549 Re:Transamerica Financial Life Insurance Company TFLIC Series Life Account (the “Registrant”) (Registration Nos. 333-181998; 811-08878) Submission Type: N-6 Ladies & Gentlemen: Registrant hereby respectfully requests, pursuant to Rule 477 under the Securities Act of 1933, as amended, (the “1933 Act”) the withdrawa1 of the Initial Registration under the 1933 Act and Amendment No.43 under the Investment Company Act of1940, as amended (the “1940 Act”) to the Registrant’s Registration Statement on Form N-6 which was filed with the Securities and Exchange Commission on June 8, 2012 (Accession No.0000778209-12-000235) for the purpose of adding a new class under the Registrant, namely, the TFLIC Transamerica Journey prospectus. Transamerica Financial Life Insurance Company has decided not to offer the product at this time. This Amendment was not declared effective and no securities were sold, or will be sold, pursuant to the Registration Statement. If you have any questions relating to this filing, please do not hesitate to contact me at (727) 299-1830. Very truly yours, s/ Arthur D. Woods Arthur D, Woods, Esq. Vice President & Counsel cc:Gayle Morden Mary Jane Wilson-Bilik
